Exhibit 10.6.4


SECOND AMENDMENT TO INTERCREDITOR AGREEMENT
(First Lien – Second Lien)


This SECOND AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”) is dated
April 15, 2015, and amends that certain Intercreditor Agreement (First Lien –
Second Lien) dated July 25, 2013, as amended by that certain First Amendment to
Intercreditor Agreement (First Lien-Second Lien) dated May 3, 2014 (as amended,
the “Agreement”) among Independent Bank, a Texas state bank, as contractual
representative for itself and the Swap Counterparty under various First Lien
Loan Documents (in such representative capacity, the “First Lien Agent”), and
SOSventures, LLC, a Delaware limited liability company, as “Administrative
Agent” for the lenders party from time to time to the Second Lien Loan Agreement
(in such representative capacity, the “Second Lien Agent”).  Capitalized terms
used but not defined herein have the meaning given to such terms in the
Agreement.
 
RECITALS
 
The First Lien Agent and the Second Lien Agent previously entered into the
Agreement for the purpose of setting forth their relative rights, priorities and
obligations with respect to the First Lien Obligations, the Second Lien
Obligations, and the Collateral securing such obligations.
 
The Borrower, the Second Lien Agent, the Second Lien Lender, the First Lien
Lender and the First Lien Agent desire to enter into amendments to certain First
Lien Loan Documents and Second Lien Loan Documents, and have requested that the
First Lien Agent and Second Lien Agent enter into this Amendment in connection
with such changes.
 
The First Lien Agent is willing to permit such modifications under the terms and
conditions set forth herein and in the Fourth Amendment to Credit Agreement
(herein so called) among the Borrower and the First Lien Lender of even date
herewith.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1.           The following definition is hereby added to Section 1.1 of the
Agreement to read as follows:
 
“Second Amendment to Intercreditor Agreement” means the Second Amendment to
Intercreditor Agreement (First Lien – Second Lien) dated April 15, 2015, between
the First Lien Agent and the Second Lien Agent, amending the Agreement.
 
2.           A Section 5.3(c) of the Agreement is amended to read in its
entirety as follows:
 
“(c)           The Second Lien Agent and the Borrower represent to the First
Lien Agent that the outstanding principal balance under the Second Lien Note as
of the date of the First Amendment to Intercreditor Agreement after giving
effect to the funding on or around the date thereof is $_________.
 
4.           Interest Payments/Crittendon Assets Override/Warrants.
 
(a)           Notwithstanding the existence of the existing First Lien Defaults
which are addressed by Section 9 of the Fourth Amendment to Credit Agreement
(the “Existing Defaults”), Borrower shall be permitted to pay, and Second Lien
Lender shall be permitted to receive and retain, payments of accrued interest on
the Second Lien Obligations if no Borrowing Base Deficiency (as defined in the
First Lien Credit Agreement) or any First Lien Default other than the Existing
Defaults then exists or will be created by such payments.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Borrower shall be permitted to grant to the Second Lien Lender,
and Second Lien Lender shall be permitted to receive and retain, a one percent
(1.00%) overriding royalty interest (the “ORRI”) on the entire Crittendon field
to become effective upon, and not to be recorded until, the completion or
abandonment of the Two Crittendon Wells (as defined in the Fourth Amendment to
Credit Agreement) by Borrower pursuant to that certain Assignment of Overriding
Royalty Interest in substantially the form of Exhibit “A” attached hereto.  The
ORRI shall terminate upon payment in full of the Second Lien Obligations and the
termination of the Commitment (as defined in the Second Lien Loan Agreement).
 
(c)           Borrower shall be permitted to grant to Second Lien Lender, and
Second Lien Lender shall be permitted to receive and retain, warrants for the
purchase of 2,542,397 of the Borrower’s $.001 par value common stock shares at
an exercise price of $1.00 per share with a two-year term.
 
5.           Receipt of December Accrued Interest.  In consideration of Second
Lien Lender funding under the Second Lien Credit Agreement on or around the date
hereof an additional $_________ to Borrower to pay down the First Lien
Obligations and certain related closing costs, First Lien Agent consents to the
payment by Borrower to Second Lien Lender, and the receipt and retention by
Second Lien Lender, in December of 2014, of accrued interest on the Second Lien
Obligations and withdraws First Lien Agent’s pervious objection thereto.  This
provision resolves all issues raised in that certain letter dated December 19,
2014 from counsel for First Lien Lender to Second Lien Lender.
 
6.           Consent to Loan Documents and Warrants.  Pursuant to Section 2.5 of
the Agreement, the First Lien Agent hereby approves the Borrower’s entry into
the Second Amendment to the First Amended and Restated Credit Agreement and
Borrower’s issuance of the Warrants to Second Lien Lender, which have been
furnished by the Second Lien Agent to the First Lien Agent for review prior to
the execution and delivery of this Amendment.
 
7.           Representations and Warranties.  (a) The Second Lien Agent hereby
represents and warrants to the First Lien Agent that this Amendment has been
duly executed and delivered on behalf of the Second Lien Agent and constitutes a
valid and legally binding agreement enforceable against the Second Lien Agent
and the Second Lien Lender in accordance with its terms.
 
(b)           The First Lien Agent hereby represents and warrants to the Second
Lien Agent that this Amendment has been duly executed and delivered on behalf of
the First Lien Agent and constitutes a valid and legally binding agreement
enforceable against the First Lien Agent and the First Lien Lender in accordance
with its terms.
 
8.           Conditions to Effectiveness.  This Amendment shall be effective
upon the execution by all parties of this Amendment and the receipt thereof by
the First Lien Agent.
 
9.           Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy transmission or other electronic transmission in
pdf or similar format, from one party to another, shall be effective as delivery
of a manually executed counterpart of this Amendment.
 
10.           Effect.  This Amendment is one of the Loan Documents.  Except as
amended hereto, the Agreement shall remain unchanged and in full force and
effect, and the First Lien Agent and the Second Lien Agent ratify the Agreement
(as amended hereby).
 
[Signature pages follow]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 
INDEPENDENT BANK,
as First Lien Agent
 
By:_______________________________________
Name:  John E. Davis
Title:    Executive Vice President
 
SOSVENTURES, LLC,
as Second Lien Agent
 
By:_______________________________________
Name: Sean O’Sullivan
Title: Managing Director




 
ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:
 
STARBOARD RESOURCES, INC.




By:_______________________________________
Name:   Michael J. Pawelek
Title:     Chief Executive Officer
 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit “A”


ASSIGNMENT OF OVERRIDING ROYALTY INTEREST
 

STATE OF TEXAS §     §   COUNTY OF WINKLER §  

 
KNOW ALL MEN BY THESE PRESENTS:


That the undersigned STARBOARD RESOURCES, INC., a Delaware corporation, whose
address is 300 E. Sonterra Blvd., Suite 1220, San Antonio, Texas 78258
(hereinafter referred to as “Assignor”), for and in consideration of the sum of
the Ten Dollars ($10.00) and other good and valuable consideration, the receipt
and sufficiency of which is hereby confessed and acknowledged does hereby
convey, transfer, assign and set over unto SOSVENTURES, LLC, a Delaware limited
liability company, whose address is Penrose Warf, 2nd Floor, Alfred Street,
Cork, Ireland (hereinafter referred to as “Assignee”), an overriding royalty
interest, free and clear of all cost and expense of development and operation,
in the amount of one percent (1.00%) of all oil, gas casinghead gas, and other
hydrocarbon substances produced, saved and marketed from the following described
land pursuant to those certain oil and gas leases, whether one or more,
described on Exhibit “A” attached hereto and made a part hereof, and situated in
the aforesaid County and State.


TO HAVE AND TO HOLD the interest herein transferred and assigned unto Assignee,
its successors and assigns, forever, subject only to the following terms and
provisions:


A.  
The overriding royalty interest herein transferred is payable out of and only
out of the oil and gas produced, saved and marketed, pursuant to the terms and
provisions of the above-described oil and gas leases.



B.  
The overriding royalty interest herein provided for shall not, in any event, be
paid or accrued upon any oil, gas casinghead gas and other hydrocarbon
substances used for operating, development or production purposes upon the
above-described lands or unavoidably lost; and no overriding royalty shall be
paid upon gas used for repressuring or recycling operations or pressure
maintenance operations benefiting said lands.



C.  
This Assignment of Overriding Royalty Interest is made without warranty of
title, express or implied, except as to parties claiming by, through and under
Assignor, but not otherwise.



D.  
If Assignor’s interest in the above-described oil and gas lease, lands or unit
is less than the entire interest, or if said oil and gas leases cover less than
the entire fee title, then the above overriding royalty interest shall be
reduced proportionately.



E.  
It is understood and agreed that Assignor shall have the right to pool the oil
and gas leases and lands covered hereby, or any portion thereof, with other
lands and leases into voluntary units, or into units as established by an
governmental authority having jurisdiction, and if the leases, and the lands
covered thereby, or any part thereof are pooled accordingly, then the overriding
royalty interest herein conveyed shall be reduced in proportion that the acreage
burden by the overriding royalty interest bears to all the acreage included in
any pooled unit.



F.  
This Assignment of Overriding Royalty Interest shall terminate upon payment in
full of the Obligations (as defined in the Second Lien Loan Agreement
(hereinafter defined)) and the termination of the Commitment (as defined in the
Second Lien Loan Agreement).  As used herein, “Second Lien Loan Agreement” means
that certain First Amended and Restated Credit Agreement dated as of July 25,
2013 between Assignor and Assignee, as amended by First Amendment to First
Amended and Restated Credit Agreement, dated as of June 3, 2014 and Second
Amendment to First Amended and Restated Credit Agreement dated as of April 15,
2015, as the same maybe further amended, supplemented or modified.



G.  
This Assignment of Overriding Royalty Interest is subject, in all respects, to
the terms and conditions of the Intecreditor Agreement (as defined in the Second
Lien Loan Agreement).

 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Assignor has executed and delivered this assignment of
overriding royalty interest this 15th day of April, 2015.


ASSIGNOR:                                                                   
             STARBOARD RESOURCES, INC.


By:_____________________________
Michael J. Pawelek
Chief Executive Officer



STATE OF ________ §     §   COUNTY OF ______ §  



This instrument was acknowledged before me on the ______ day of April, 2015, by
Michael J. Pawelek, Chief Executive Officer of STARBOARD RESOURCES, INC., a
Delaware corporation, on behalf of said corporation.




______________________________
Notary Public in and for
The State of ___________




ASSIGNEE:                                                                             
    SOSVENTURES, LLC
   

By:_____________________________
Sean O’Sullivan
Managing Director



STATE OF ________ §     §   COUNTY OF ______ §

 
This instrument was acknowledged before me on the ______ day of April, 2015, by
Sean O’Sullivan, Managing Director of SOSVENTURES, LLC, a Delaware limited
liability company, on behalf of said limited liability company.




______________________________
Notary Public in and for
The State of _________

 
5

--------------------------------------------------------------------------------